DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response amendment of 9/6/2022 are acknowledged. New claims 22-30 have been added.
Claim Status
3.      Claims 5-7, 11-15 and 18-30 are pending in this application, claims 1-4, 8-10, 16-17 have been canceled by a previous amendment. New claims 22-30 have been added.
Drawings
4.    The drawings submitted by the applicants dated 10/17/2019 have been objected by the examiner. Figures 1A and 1B have sequences that are not recited by SEQ ID numbers.
Specific deficiency Sequence Compliance
5.     This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). 
However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figures 1A and 1B have sequences that are not recited by SEQ ID numbers. And brief description of figures in the specification does not recite said SEQ ID numbers either.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Priority
6.    Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Application No. 2017-011349, filed 01/25/2017 has been filed. But no English translation of said application has been received. 
        Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. For the prior art purposes the priority date will be the filing date of US application which is 10/17/2019.

Election/Restrictions
7.    Applicant's election without traverse filed on 9/6/2022 is acknowledged. Applicants elected group I (Claims 5-7) which is drawn to a method of obtaining a chimeric animal. Newly added claims 22-30 also read on elected invention. Claims 11-15 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/2022. Claims 5-7 and 22-30 are under consideration.

Claim Objections
8.    Claims 24, 27 and 30 are objected to because of the following informalities:  Claims are reciting some abbreviations. Full name of said abbreviation are required when they appear in the claims for the first time.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.    Claims 5-7 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Tamir  Rashid et al. [Cell Stem Cell No: 15, pp. 406-409, October2, 2014], in view of  Kobayashi et al. [Cell 142, 787-799, 2010. Art of record applicants’ 1449].
      The claim is drawn to a method for obtaining an adult from a born xenogeneic or allogeneic chimeric animal, the method comprising administering an anti-inflammatory agent or an immunosuppressive agent to the born chimeric animal.
Note: Instant specification teach: Example 1: Preparation of Xenogeneic Chimeric Animal[0071] In this Example, the pancreas consisting of mouse cells was prepared in rats obtained by introducing mouse pluripotent stem cells to blastocysts of apancreatic rats and growing the blastocysts.
          Tamir Rashid et al.  teach that  by trying to break the interspecies boundary through transplanting rat iPSCs into the blastocysts of pancreatogenesis­disabled mice and vice-versa. As hoped, we were able to obtain chimeric animals, giving proof, in rodents at least, that inter­species complementation was possible. Interestingly, and as an unexpected sec­ondary observation, chimeric animals were found to be either mouse-sized or rat-sized depending on the host blasto­cyst-indicating that organ size was determined by the environment.” See pages 407-408. Tamir Rashid et al.   teach Rag2 (page 406). Tamir Rashid et al.  teach that these complemented embryos survived to adulthood. (see pag3 407).  Tamir Rashid et al. do not teach xenogeneic or anti-inflammatory. 
           Kobayashi et al. teach that “To examine the potential for xenogenic approaches in blastocyst complementation, we injected mouse or rat PSCs into rat or mouse blastocysts, respectively, generating interspecific chimeras and thus confirming that
PSCs can contribute to xenogenic development between mouse and rat. The development of these mouse/rat chimeras was primarily influenced by host blastocyst and/or foster mother (see abstract).   Kobayashi et al. teach that “To prevent nonspecific loss of islets due to inflammation, anti-inflammatory cytokine monoclonal antibody (mAb) cocktails were given at transplantation and 2 and 4 days thereafter
(arrows, Figure 3E), as described (Satoh et al., 2007 (see page 790). Kobayashi et al. teach Generation of lnterspecific Chimeras between Mouse and Rat * see page 790) which recites “Our second goal was to generate interspecific chimeras between mouse and rat. To achieve this goal, we generated not only miPSCs but also riPSCs and rESCs using an established protocol (Hirabayashi et al., 2009; Ying et al., 2008). These
mouse and rat PSCs enabled us bidirectionally to generate interspecific chimeras. This finding indicates that injected mouse or rat iPSCs can contribute to xenogenic development, with generation of interspecific chimeras (see pages 790-791). Kobayashi et al. teach that interspecific chimeras were live-born and some grew to adulthood (see pag3 793). Kobayashi et al. teach immuno-deficient mice (see page 787 and 797). Kobayashi et al. teach allogenic (SEE PAGE 789). Kobayashi et al. teach immuno-suppressive agents (see page 790). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to combine the teaching of references to obtain the claimed invention.
         It would also have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have combined teachings of Temir Rashid et al. and Kobayashi et al. to obtain an adult from a xenogenic chimeric animal because Kobayashi et al. teach Generation of lnterspecific Chimeras between Mouse and Rat * see page 790). Kobayashi et al. teach xenogenic and allogenic animal. Kobayashi et al. teach that interspecific chimeras were live-born and some grew to adulthood (see pag3 793)  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include known methods of generating chimeras to obtain a chimeric animal, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
11.      No claims are allowed.
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
September 29, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645